DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                           FOURTH DISTRICT
                            July Term 2014

   CONSERVATION ALLIANCE OF ST. LUCIE COUNTY INC., and
 TREASURE COAST ENVIRONMENTAL DEFENSE FUND, INC. a/k/a
               INDIAN RIVERKEEPER, INC.,
                       Appellants,

                                  v.

    FLORIDA DEPARTMENT OF ENVIRONMENTAL PROTECTION,
    ALLIED UNIVERSAL CORPORATION, and CHEM-TEX SUPPLY
                      CORPORATION,
                         Appellees.

                            No. 4D13-3504

                           [August 6, 2014]

   Appeal from the State of Florida, Department of Environmental
Protection, DOAH Case No. 10-3807.

  Sarah Hayter and Robert Hartsell of Robert N. Hartsell, P.A., Pompano
Beach, for appellant.

   Matthew Z. Leopold, General Counsel, W. Douglas Beason and David
K. Thulman, Assistant General Counsels, Tallahassee, for appellee
Florida Department of Environmental Protection.

  Daniel K. Bandklayder of Daniel K. Bandklayder, P.A., Miami, for
appellee Allied Universal Corporation.

   C. Anthony Cleveland and Timothy P. Atkinson of Oertel, Fernandez,
Bryant & Atkinson, P.A., Tallahassee, for appellee Chem-Tex Supply
Corporation.

DAMOORGIAN, C.J.

    Appellants, Conservation Alliance of St. Lucie County, Inc. and
Treasure Coast Defense Fund, Inc. a/k/a Indian Riverkeeper, appeal the
Florida Department of Environmental Protection’s (“FDEP”) final order
dismissing their petition for a formal administrative proceeding. We
affirm because Appellants do not have standing to initiate an
administrative proceeding pursuant to section 403.412(6), Florida
Statutes (2010).

   In 2010, Allied Universal Corporation (“Allied”) and Chem-Tex Supply
Corporation (“Chem-Tex”) negotiated a settlement agreement with FDEP
to remediate soil and groundwater contamination at a bleach-
manufacturing and chlorine-repackaging facility owned by Allied and
Chem-Tex. Dissatisfied with its terms, Appellants petitioned for an
administrative hearing to challenge the settlement agreement. They
claimed standing under section 403.412(6), Florida Statutes, which
grants automatic standing to certain Florida corporations to initiate an
administrative proceeding. The statute provides that

      [a]ny Florida corporation not for profit which has at least 25
      current members residing within the county where the
      activity is proposed, and which was formed for the purpose
      of the protection of the environment, fish and wildlife
      resources, and protection of air and water quality, may
      initiate a hearing pursuant to s. 120.569 or s. 120.57,
      provided that the Florida corporation not for profit was
      formed at least 1 year prior to the date of the filing of the
      application for a permit, license, or authorization that is the
      subject of the notice of proposed agency action.

§ 403.412(6), Fla. Stat.

    An administrative law judge (“ALJ”) entered a recommended order of
dismissal, finding that Appellants did not have standing to challenge the
settlement agreement. The ALJ concluded that the settlement agreement
resolved an enforcement action and thus, does not constitute a “permit,
license, or authorization” within the meaning of the statute. FDEP
adopted the ALJ’s recommended order in its entirety and entered a final
order dismissing Appellants’ administrative petition. This appeal follows.

   Although we conduct a de novo review of cases involving an agency’s
statutory interpretation, we defer to the agency’s interpretation of a
statute it is given the power and duty to administer when that
interpretation is reasonable. Capo v. Fla. Pub. Emps. Council 79, 82 So.
3d 1116, 1119 (Fla. 4th DCA 2012). Because we hold that FDEP’s
reading of section 403.412(6) is reasonable, we affirm the order
dismissing Appellants’ administrative petition for lack of standing.

  “As with the interpretation of any statute, the starting point of
analysis is the actual language of the statute.” Brown v. City of Vero

                                    2
Beach, 64 So. 3d 172, 174 (Fla. 4th DCA 2011) (citing Cont’l Cas. Co. v.
Ryan Inc. E., 974 So. 2d 368, 374 (Fla. 2008)). If the language is clear
and unambiguous, there is no need to resort to the rules of statutory
construction; “the statute must be given its plain and obvious meaning.”
Samples v. Fla. Birth-Related Neurological, 40 So. 3d 18, 21 (Fla. 5th DCA
2010) (quoting GTC, Inc. v. Edgar, 967 So. 2d 781, 785 (Fla. 2007)).
However, if a statute is subject to multiple interpretations, the rules of
statutory construction apply. Id. (citing GTC, Inc., 967 So. 2d at 785). “It
is an elementary principle of statutory construction that significance and
effect must be given to every word, phrase, sentence, and part of the
statute if possible, and words in a statute should not be construed as
mere surplusage.” Hechtman v. Nations Title Ins. of N.Y., 840 So. 2d 993,
996 (Fla. 2003).

   The language of section 403.412(6) is not ambiguous. The statute is
clearly premised upon an application for the permit, license, or
authorization that the complaining party seeks to challenge. This case
does not concern an application for a permit, license, or authorization.
Rather, it involves a third-party challenge to a settlement agreement.
Accordingly, we hold that Appellants do not have standing to challenge
the settlement agreement under section 403.412(6), Florida Statutes
(2010).

   Affirmed.

FORST, J., and HANZMAN, MICHAEL, Associate Judge, concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3